Citation Nr: 1621185	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-42 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1949 to May 1956.  The Veteran died in October 2008, and the appellant claims to be the Veteran's lawful surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines.  

This matter was previously before the Board in May 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2008, the appellant filed a claim for VA death benefits alleging her entitlement to such benefits as the Veteran's lawful surviving spouse.  That same month, another individual (hereinafter referred to as M.C.) also filed a claim for VA death benefits alleging her entitlement to such benefits as the Veteran's lawful surviving spouse.  As there are two individuals claiming to be the Veteran's lawful surviving spouse (and thus eligible for VA death benefits), the claim is contested.   See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 20.3(p) (2015).

Certain procedural safeguards are in place for contested claims.  See 38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.713; see also M21-1 Part III, Subpart vi, Chapter 6.  Specifically, the AOJ must notify all interested parties of all actions taken by the AOJ and of the right and time limit for initiation of an appeal, and of the right to a hearing and representative.  38 C.F.R. § 19.100.  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  Further, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument, and the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. 
§ 20.713(a).

On her October 2010 substantive appeal, the appellant requested a hearing before the Board at the RO.  The record shows that a hearing was scheduled for April 2011; however, neither claimant appeared.    

In May 2015, the Board noted that there seemed to be significant confusion regarding the proper address for the appellant and M.C., and that the record did not show that either the appellant or M.C. received proper notice of the scheduled Board hearing.  The Board also determined that VA failed to comply with the aforementioned procedural safeguards and remanded the claim to provide M.C. and the appellant with proper notice.  Specifically, the Board directed the AOJ to: (1) ensure that the appellant's address of record is confirmed with the appellant; (2) ensure that all pertinent agency determinations, including the September 2009 and September 2010 administrative decisions and the September 2010 rating decision, are provided to M.C., the appellant, and their representatives; (3) ensure that all pertinent correspondence and information, including, to the extent that it contains information which could directly affect the payment or potential payments of the benefit, the content of the appellant's October 2010 substantive appeal are provided to M.C., the appellant, and their representatives; and (4) schedule a hearing before the Board at the RO, and ensure that appellant, M.C., and their representatives are all provided notice of the date, time, and location of the hearing.  Further, the Board specifically advised the AOJ to ensure that all correspondences were sent to the correct address of record for each party to be contacted.

While in remand status, the AOJ scheduled the appellant for a hearing before the Board in January 2016.  The record shows that notice of the hearing was sent to the appellant at her address of record, but was not sent to M.C. or either representative.  Neither party appeared for the hearing.

A review of the record reveals that mail sent to the appellant's address of record in March 2016 was returned to sender, and a March 2016 written correspondence from the appellant contains a new address.  As it appears that none of the interested parties or their representatives received notice of the January 2016 Board hearing, the Board finds that a remand is necessary in order to schedule the appellant for another hearing before the Board and to ensure that all interested parties and their representatives are properly notified of the hearing.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Additionally, there is no indication in the record that the AOJ sent the interested parties copies of all pertinent agency determinations or sent M.C. and her representative the content of the appellant's October 2010 substantive appeal.  Moreover, the record does not show that the Board's May 2015 remand was mailed to M.C. or her representative.  Accordingly, the AOJ must ensure that copies of all pertinent agency determinations are sent to the appellant, M.C., and each party's representative in accordance with the terms of the Board's May 2015 remand directives.  See id.

All correspondence sent to the appellant must be sent to her current address of record and the address contained in her March 2016 written correspondence.  The appellant is advised to promptly notify VA of any changes in address.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send copies of the September 2009 administrative decision, the September 2010 administrative decision, the September 2010 rating decision, and this remand to the appellant, M.C., and each party's representative.  All correspondences to the appellant must be mailed to both her current address of record and the address contained in her March 2016 written statement.   

2.  The AOJ must send a copy of the Board's May 2015 remand and the appellant's October 2010 substantive appeal to M.C. and her representative.

3.  The AOJ must schedule a hearing before the Board at the RO.  The AOJ must notify the appellant, M.C., and each party's representative of the date, time, and location of the hearing.  All correspondences to the appellant must be mailed to both her current address of record and the address contained in her March 2016 written statement.   

4.  The AOJ must ensure that all contested claims procedures under 38 C.F.R. §§ 19.100, 19.101, 19.102, and 20.713 are followed with respect to all future actions in this matter.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




